Citation Nr: 1435510	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-06 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for skin rash of the face and body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and the Appellant's Spouse


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in February 2011 and November 2012 and remanded for additional development.  In November 2012, the Board denied entitlement to a compensable evaluation for right ear hearing loss.  Thus, that issue is no longer before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Board remanded the claim for an addendum opinion to a March 2011 and August 2011 VA examination and addendum opinion.  The Board specifically requested clarification as to whether the Veteran's skin disability affected five percent of the exposed areas of the body during flare up and whether the Veteran had been prescribed systemic therapy for the treatment of his skin disability.  An addendum opinion was obtained in December 2012.  The December 2012 addendum addressed only the percentage of total body area affected by the Veteran's flare-up of his skin disability on the right cheekbone.  In a March 2013 statement, the Veteran reported that in the fall, he saw a VA physician for skin lesions on his arms.  He stated that he was given a topical cream, Efudex.  He also sent in photos of the skin on his arms.  The photos from the Veteran and his VA treatment records indicate he was treated for a rash on his arms in the fall of 2012.  See October 2012 VA treatment record.  As the December 2012 addendum only addresses the Veteran's rash on the right cheekbone, the Board finds that a new VA examination is necessary to evaluate the current state of the Veteran's service-connected skin rash, and to address the rash on his arms.

The VA treatment records in the file only date to April 2013.  Consequently, the Board requests the appellant's complete VA treatment records from April 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from April 2013 to present.  If no records are available, the claims folder must indicate this fact.

2.  After any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the current severity of his skin rash, to include a rash on his face, hands, arms, legs, chest, groin and feet.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.    

(a)  The VA examiner should provide opinions regarding the percent of entire body involved, the percent of exposed area affected, and whether systemic therapy should as corticosteroids or other immunosuppressive drugs are required and, if so, the frequency and duration of their use.   

(b)  The examiner should review the contemporaneous medical evidence and provide an opinion regarding the percent of entire body involved and the percent of exposed area affected in the fall 2012 flare-up, documented in the photos provided by the Veteran and VA treatment records.  See March 2013 statement from the Veteran.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to a compensable evaluation for a skin rash of the face and body.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



